Citation Nr: 0421883	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  03-02 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left malleolus fracture, currently evaluated as 20 percent 
disabling. 

2.  Entitlement to service connection for pneumonia. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to April 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which increased the veteran's rating from zero 
percent to 20 percent for residuals of a fractured left 
malleolus, effective August 2001; denied an application to 
reopen a service connection claim for asthma; and denied a 
service connection claim for pneumonia.  

The Board notes that the RO issued a September 2003 rating 
decision in which it readjudicated the veteran's claim for 
service connection for asthma, and granted service connection 
with a 30 percent rating effective May 2001 (the date of the 
claim).  As the veteran has not disagreed with the rating or 
effective date assigned for his asthma, an issue relating to 
asthma is not currently before the Board on appeal.  See 
Grantham v. Brown, 114 F. 3d 1156 (1997).

The issue service of connection for pneumonia is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.






FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim, 
obtained all relevant evidence designated by the veteran, and 
provided VA examinations in order to assist in substantiating 
the claim.  

2.  The veteran's left ankle disability is manifested by 
nonunion of an old malleolar fracture, pain, swelling, 
instability, and limited range of motion; it is not 
productive of ankylosis.    


CONCLUSION OF LAW

The criteria for an increased rating in excess of 20 percent 
for residuals of a fractured left malleolus have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.71, Diagnostic Codes 
5270, 5271 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the July 1970, November 2001, October 2002, 
and September 2003 rating decisions; the December 2002 
Statement of the Case; the September 2003 and January 2004 
Supplemental Statements of the Case; and letters sent to the 
veteran by the RO, adequately informed him of the information 
and evidence needed to substantiate his claim for an 
increased rating for residuals of a fractured left malleolus, 
and complied with VA's notification requirements.  The 
Statement of the Case set forth the laws and regulations 
applicable to the veteran's claim.  Further, letters from the 
RO to the veteran dated October 2001, July 2002, December 
2002, and June 2004 informed him of the types of evidence 
that would substantiate his claim, that he could obtain and 
submit private evidence in support of his claim, and that he 
could have the RO obtain VA and private evidence if he 
completed the appropriate medical releases for any private 
evidence he wanted the RO to obtain.  In sum, the veteran was 
notified and aware of the evidence needed to substantiate his 
claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II, which replaced the opinion in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I)), the 
Court of Appeals for Veterans' Claims (Court) held that, for 
claims filed before the enactment of the VCAA (November 9, 
2000), a VCAA notice must be provided to a claimant before 
the "initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  In this 
case, the RO provided the veteran with VCAA notice in October 
2001, one month prior to the issuance of the November 2001 
rating decision.    

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notices provided to the 
appellant do not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  In 
the VCAA letters noted above, the RO asked the veteran to 
inform the RO about any additional information or evidence 
that he wanted the RO to obtain.  

VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  In the case of the 
veteran's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  See 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by October 2001, July 2002, December 2002, and June 
2004 letters and asked him to identify all medical providers 
who treated him for residuals of a left malleolus fracture.  
The RO has obtained all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Board notes that the veteran underwent VA examinations in 
October 2001 and September 2002.  The examinations provide 
sufficient findings upon which to rate the disability at 
issue.  There is adequate medical evidence to make a decision 
on the claim.  There is no duty to provide another 
examination or medical opinion.  Id.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. §  ____).

Factual background 

The veteran underwent a VA examination in October 2001.  
Examination of his ankles revealed a very significant 
limitation of motion in the right ankle and much less in his 
left.  He could dorsiflex his left ankle to 10 degrees.  He 
could plantar flex the ankle to 30 degrees.  He could invert 
it to 4 degrees and evert it to 2 degrees.  He showed no 
deformity in either ankle and no ankylosis.  He did have 
palpable dorsalis pedis pulse in both feet.  Due to the 
thickness of the tissues around his ankles, the clinician was 
not able to feel a posterior tibial pulse in either foot, but 
he did not show any signs of ischemia.  The clinician noted 
that the veteran walked with a cane and favored his left 
ankle.  The clinician also noted that "he seems to have a 
better range of motion in the left than the right."  

The neurological examination showed that the veteran's heel 
toe raise was intact, but he was unable to maintain heel or 
toe raise for more than three seconds secondary to increased 
back pain.  Coordination was within normal limits.  Ankle 
reflexes were 0/3.  The clinician stated that the veteran 
seemed to slightly exaggerate his pain complaints relative to 
the stimuli; however, he did not seem to be faking pain 
symptoms.  He seemed to be anticipating the palpation prior 
to actually touching the painful area, and pulling away.  

Based on the examination, and x-ray reports, the clinician 
opined that the veteran suffered from probable remote left 
medial malleolar fracture and horizontally oriented stress 
line of distal left tibial shaft.  Nothing acute.  There were 
also small plantar calcaneal spurs.  

The veteran underwent another VA examination in September 
2002.  The clinician noted that the veteran walked with a 
decided limp.  Upon examination, the left ankle dorsiflexed 
to 20 degrees and plantar flexed to 40 degrees (as compared 
to 30 and 45 degrees on the normal right ankle).  Both ankles 
had free and flexible inversion and eversion.  There was a 
pedal pulse on the left.  The left ankle was slightly more 
swollen that the right.  X-rays revealed non-union of the old 
malleolar fracture.  The clinician's impression was that 
there was no evidence of acute fractures or dislocations, but 
there was nonunion of the old medial malleolar fracture.  

The veteran testified at a local hearing in September 2003 
that he used to be a truck driver and it was very difficult 
to shift gears and push the clutch all day.  He also stated 
that his ankle would swell up and he would have to go home 
and prop it up.  He stated that he uses a cane and that he 
takes 120 mg of morphine and 4 Percosets per day.  He also 
takes an anti-inflammatory to help keep the swelling down.  
The veteran testified that he thinks that a brace might help, 
but that no one at the VA has ever suggested that he have 
one.  He has a difficult time getting around the house and 
sometimes the ankle will pop and collapse on him.  He stated 
that the pain, swelling and instability are the biggest part 
of the impairment (as opposed to range of motion).  The 
veteran also testified that the range of motion measurements 
are the results of the clinician moving the ankle (passive 
movement) as opposed to the veteran moving the ankle himself.  



Laws and Regulations

Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5270, a 20 
percent rating is warranted when the veteran experiences 
ankylosis of the ankle in plantar flexion at 30 degrees.  A 
30 percent rating is warranted when the veteran experiences 
ankylosis of the ankle, in plantar flexion between 30 and 40 
degrees, or dorsiflexion between 0 and 10 degrees.  The 
maximum rating of 40 percent is warranted when the veteran 
experiences ankylosis of the ankle in plantar flexion more 
than 40 percent, or dorsiflexion at more than 10 percent, or 
with abduction, adduction, inversion or eversion deformity.  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271, the 
maximum rating of 20 percent is warranted when the veteran 
experiences marked limitation of motion.   




Analysis

The November 2001 rating decision that is on appeal increased 
the veteran's rating from zero to 20 percent for residuals of 
a fractured left malleolus.  The veteran seeks a higher 
rating.  

The Board notes at the outset that 20 percent is the maximum 
allowable rating under the diagnostic code relating to 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5271.  38 C.F.R. § 4.71a, Diagnostic Code 5270, allows for 
ratings greater than 20 percent but only upon demonstration 
of ankylosis.  In this case, there is no evidence that the 
veteran has ankylosis of the left ankle.  

The medical evidence shows that upon his October 2001 VA 
examination, the veteran could dorsiflex his left ankle to 10 
degrees, and plantar flex the ankle to 30 degrees.  He could 
invert it to 4 degrees and evert it to 2 degrees.  The 
clinician specifically noted that "he showed no deformity in 
either ankle and no ankylosis."  The clinician also noted 
that the veteran walked with a cane and "favored his left 
ankle" and stated that "he seems to have a better range of 
motion in the left than the right." 

At his September 2002 VA examination, the veteran's the left 
ankle dorsiflexed to 20 degrees and plantar flexed to 40 
degrees (as compared to 30 and 45 degrees on the normal right 
ankle).  There was again no indication that the veteran's 
ankle was ankylosed.  

The Board has considered the X-ray evidence of nonunion of an 
old left malleolar (ankle) fracture, along with the veteran's 
complaints of instability and pain of the ankle.  However, 
the disability at issue is rated on the basis of limitation 
of motion.  Barring evidence of ankylosis, the 20 percent 
rating currently assigned to the veteran is the maximum 
allowable rating.  See 38 C.F.R. § 4.71a, Codes 5270, 5271.  
Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45); however, the analysis 
in DeLuca does not assist the veteran, as he is receiving the 
maximum disability evaluation for limitation of motion of the 
ankle.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) 
(remand improper for the Board to consider functional loss 
due to pain because appellant was in receipt of maximum 
evaluation for limitation of function of the wrist).  
Moreover, clinical evaluations performed in recent years have 
failed to reveal any additional functional impairment 
attributable to the ankle that triggers consideration of 
other rating criteria. 

The Board has also considered the veteran's assertion that 
his range of motion of the left ankle was more limited than 
reported; that the motion that was achieved was passive or 
the result of the examiner's assistance in moving the ankle.  
However, aside from the fact that the current 20 percent 
rating is the maximum rating allowed for limitation of motion 
of an ankle and there is no objective clinical evidence to 
suggest ankylosis or complete immobility of the joint in 
question, the veteran has been afforded two VA examinations 
in recent years, which were adequate for rating purposes, and 
the evaluations were consistent in showing fairly good motion 
of the left ankle.  

The Board has considered whether this case should be referred 
to the Director, Compensation and Pension Service, for 
extraschedular consideration for rating of the veteran's 
service connected left ankle disability.  The governing norm 
in such exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b).  The Board further notes 
that there is no evidence in the claims file of frequent 
periods of hospitalization for a left ankle disability.  
There is also no evidence of marked interference with 
employment.  The veteran's left ankle is clearly symptomatic 
but such is adequately compensated for by his current 20 
percent rating.  There is no evidence to show that his job 
performance is hindered.  In the absence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995). 

As the preponderance of the evidence is against the claim for 
an increased rating for residuals of a fractured left 
malleolus, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).
  

ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of a fractured left malleolus is denied.


REMAND

In May 2001, the veteran filed a claim for service connection 
for pneumonia.  The RO provided VCAA notice to the veteran in 
October 2001.  In November 2001, the RO denied the claim.  In 
May 2002, the veteran submitted a new claim for service 
connection for "lung problems". 

The RO provided the veteran with VCAA notice once again in 
July 2002.  In October 2002, the RO issued a rating decision, 
which, in pertinent part, found that there was no new and 
material evidence presented with which to "reopen" the 
veteran's claims for pneumonia.  On November 6, 2002, the 
veteran filed a notice of disagreement (NOD).  The NOD 
clearly related to the pneumonia claim but it did not specify 
the November 29, 2001 or October 2002 rating decision.

In Gallegos v. Gober, 14 Vet. App. 50, 58 (2000), the Court 
of Appeals for Veterans' Claims (Court) indicated that that a 
notice of disagreement must: (1) express disagreement with a 
specific determination of the agency of original 
jurisdiction; (2) be filed in writing; (3) be filed with the 
RO; (4) be filed within one year after the date of mailing of 
notice of the RO's decision, and; (5) be filed by the 
claimant or the claimant's representative (emphasis added).  
The Court in Gallegos found that intent to appeal an RO's 
decision to the Board was not required to find a valid notice 
of disagreement.  Id. at 57.  This determination was 
overturned by the United States Court of Appeals for the 
Federal Circuit in Gallegos v. Principi, 283 F.3d 1309 (Fed. 
Cir. 2002).  However, in both the decisions (from the Court 
and Federal Circuit) an express disagreement with a specific 
determination of the agency of original jurisdiction was 
required for a valid notice of disagreement.

Notwithstanding the foregoing, in a December 2002 Statement 
of the Case, the RO indicated that it had committed error in 
applying the new and material evidence standard to the 
veteran's claim for service connection for pneumonia.  Thus, 
it is apparent the RO accepted the veteran's November 6, 2001 
statement as a timely NOD to it's original November 2001 
decision denying service connection for pneumonia.  In the 
Statement of the Case, the RO denied the pneumonia claim on 
the basis that there is no evidence of a current diagnosis of 
pneumonia.  

The veteran filed a VA Form 9 in January 2003 and attended a 
local hearing in September 2003.  Following the hearing, the 
RO issued a September 2003 rating decision which, in 
pertinent part, found that the veteran had failed to submit 
new and material evidence to reopen his claim for service 
connection for pneumonia.  Subsequent Supplemental Statements 
of the Case (SSOC) issued in September 2003 and January 2004 
continued to indicate that the law and regulations relating 
to finality of unappealed RO decisions applied to the 
veteran's claim.        

The Board finds that, in view of the veteran's filing an NOD 
within one year of the original decision denying service 
connection for pneumonia and the RO's inconsistent procedural 
findings relating to whether the law and regulations relating 
to finality of unappaleled RO decisions are applicable, the 
veteran did file a timely NOD on November 6, 2002 (within one 
year of the November 29, 2001 rating decision).  

In light of the Board's finding and the RO's most recent 
SSOCs characterizing the issue as an application to reopen a 
claim, the issue must be remanded to correct this procedural 
defect.  

The RO must also assure compliance with the applicable 
requirements of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA).  

Accordingly, this case is REMANDED for the following action: 

1.  The RO must assure compliance with 
the applicable requirements of the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2003).  The RO's attention 
is directed to Quartuccio v. Principi, 
supra, pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his original claim for 
service connection for pneumonia, of the 
impact of the notification requirements 
on the claim.  The veteran should further 
be requested to submit all evidence in 
his possession that pertains to his 
claim.

2.  The RO should ask the veteran to list 
the names and addresses of all medical 
care providers who have evaluated or 
treated him for pneumonia.  After 
securing the necessary releases, all such 
records that are not already in the 
claims folder should be obtained.  

3.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.
  
4.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue of service 
connection for pneumonia on a de novo 
basis.      

5.  If the appeal is not granted to the 
appellant's satisfaction, the RO should 
issue a Supplemental Statement of the 
Case, which must reflect de novo 
adjudication of the claim for service 
connection for pneumonia and contain 
notice of all relevant action taken on 
the claim.  A reasonable period of time 
for a response should be afforded.    

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



